DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 5/9/2022. Per the amendment, claims 1, 12-13, and 18 have been amended. As such, claims 1-18 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Neil Friedrich on 6/2/2022.
The application has been amended as follows, where strikethrough indicates deletion and underlining indicated insertion:

Cancel Claims 3-6.

13. (Currently Amended) A nebulizer device for administering medicaments, comprising:
	A casing,
	a nozzle, and 
	a nebulizer, 
	wherein the nebulizer comprises a piezoelectric device and a vibrating mesh actuated by the piezoelectric device, and the nebulizer device further comprises a punch with a cutting geometry on an end thereof configured to perforate an outer seal of a disposable capsule which houses a liquid medicament, and forms an independent body that can be inserted into the casing, and 
wherein the punch perforates the outer seal of the disposable capsule when the disposable capsule is inserted into the casing,
wherein the punch is hollow to allow the liquid medicament of the disposable capsule to flow through the punch towards the mesh of the nebulizer.

Cancel Claims 14-15.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 13, and 18, the prior art of record does not teach “wherein the punch perforates the outer seal of the disposable capsule when the disposable capsule is inserted into the casing” in combination with the rest of the limitations of the claims. The closest prior art of record, Hoekman et al. (US 2016/0101245 A1) discloses a nebulizer device (Fig.25) comprising a casing (335), a nozzle (opening within 320), a nebulizer (355) comprising a punch (315) and a disposable capsule (Fig.26, 330). However, the disposable capsule of Hoekman must be inserted into the casing first and is not punctured until the casing with the capsule inside is connected with the nebulizer 355. This limitation is neither anticipated nor found obvious by the prior art of record. As such, claims 1, 13, 18 and their dependents are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785